 1   David Hamerslough(SEN 95010)
     ROSSI, HAMERSLOUGH,REISCHL & CHUCK
 2   1960 The Alameda, Suite 200
     San Jose, CA 95126
 3   (408)261-4252
     Fax:(408)261-4292
 4   E-mail: dave@rhrc.net

 5

6

 7                             UNITED STATES BANKRUPTCY COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

9                                          SAN JOSE DIVISION

10

11   In re                                              Case No. 19-50981 SLJ
                                                        Chapter 13
12                                                      Hon. Stephen L. Johnson
             LORETTA BIRMINGHAM,
13                                                      OBJECTION TO PROPOSED CHAPTER
                    Dehtor.                             13 PLAN; HEARING REQUESTED
14
                                                        Date: July 18,2019
15                                                      Time: 9:55 a.m.
                                                        Place: 280 South First Street
16                                                             Hon. Stephen L. Johnson
                                                               Courtroom 3099
17                                                             San Jose, CA 95113

18

19   TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY

20   JUDGE:

21           Secured creditor, the law offices of Rossi, Hamerslough, ReischI & Chuck ("Secured
22   Creditor"), files this objection to the proposed Chapter 13 plan filed hy Debtor Loretta Birmingham
23   ("Dehtor"). The Debtor filed a voluntary petition under Chapter 13 ofthe Bankruptcy Code on May
24   13, 2019. The Debtor's sworn bankruptcy schedules provide that her primary asset is certain real
25   property commonly referred to as 1565 E. Middle Avenue, San Martin, California, 95046
26   ("Property"). The Debtor's bankruptcy Schedule D provides that the Secured Creditor has a disputed
27   lien against the Property in the amount of $89,000. The Debtor's proposed Chapter 13 plan makes
28   no provision for payment of Secured Creditor's claim which totals $88,232.00 as of June 30, 2019

Case: 19-50981     Doc# 16     Filed: 06/27/19    Entered: 06/27/19 11:56:38       Page 1 of 4
                                                                                                      1
 1   (see accompanying Declaration of David Hamerslough,^ 8; see. Docket 2). As set forth, below,(i)
2     there is no basis to dispute Secured Creditor's claim,(ii) secured creditor has a valid and perfected
3     lien in the Property, and (iii) the Debtor should be required under a confirmed Chapter 13 plan to
4     promptly satisfy her obligation to Secured Creditor.

5     Background

6             The genesis ofthe Debtor's obligation to Secured Creditor goes back to litigation commenced

7     by the Secured Creditor on behalfofhis then client, Sergio Roldan,against the Debtor and her spouse.

8     Hurt Birmingham.' A copy of Secured Creditor's engagement agreement ("Engagement
9     Agreement") with Roldan is attached as Exhibit 1 to the Declaration of David Hamerslough.

10    Through the successfiil prosecution of litigation against the Debtor and Bert Birmingham, Secured

11    Creditor obtained ajudgment in favor of Roldan and against the Debtor and Bert Birmingham. This

12   judgment provided, among other things, that Roldan had a note secured by a deed of trust in real

13    property commonly referred to as 1050 Ortega Circle, Gilroy, California ("Ortega Property")

14   ("Ortega Judgment"). The Ortega Property was owned by the Debtor and Burt Birmingham.^
15            Following entry of the Ortega Judgment, the Superior Court entered its Order Approving a

16    Stipulation by which Secured Creditor received ajudgment against the Debtor and Bert Birmingham

17    in the amount of $69,317.39, as of November 1, 2016, with interest accruing at 10% per annum

18   ("Attomey's Fee Judgment"). On December 19, 2016, an abstract securing the Attorney's Fee

19    Judgment was recorded with the Santa Clara County Recorder's Office, Instrument No. 23537616

20   ("Abstract"). A true and correct copy of the Attomey's Fee Judgment and Abstract are collectively

21    attached as Exhibit 2 to the Declaration of David Hamerslough. To date, no payments have been

22    received by Secured Creditor on account ofthe Attomey's Fee Judgment. As of June 30, 2019, the

23    Debtor owes Secured Creditor $88,232.00 on account ofthe Attomey's Fee Judgment(Hamerslough

24    Declaration,f 8).

25

26
     'Burt Birmingham filed a chapter 13 petition. Case # 16-53437, on December 7, 2017. Judge Hammond is the judge
      assigned to Biut Birmingham's case.
27

28    ^ In May 2019,the trustee for Roldan's chapter 7 case, Karl Bowyer,sold the Ortega Property fi-ee and clear ofthe liens
      of Secured Creditor and the liens of Bank of America. To date. Secured Creditor has not been paid any proceeds fi-om
      the sale ofthe Ortega Property. Hamerslough Declaration, Tf 4.
Case: 19-50981         Doc# 16        Filed: 06/27/19        Entered: 06/27/19 11:56:38             Page 2 of 4
                                                                                                                           2
 1   The Attorney's Fee Judgment is An Asset of Secured Creditor.

 2          The Attorney's Fee Judgment is an asset in favor ofSecured Creditor. This is because Roldan

 3   failed to pay the fees and costs due and owing to the Secured Creditor with regard to the Ortega
 4   litigation. Hamerslough Declaration,^ 7. At the time that Roldan engaged Secured Creditor as his

 5   counsel, Roldan executed the Engagement Agreement with Secured Creditor. The Engagement
 6   Agreement provides, in relevant part,

 7                  LIEN; Client hereby grants Attorney a lien on any and all claims or
                    causes of action that are the subject of the representation under this
 8                  Agreement. The lien will be for any sums owing to Attorney at the
                    conclusion ofservices performed. The lien will attach to any recovery
 9                  Client may obtain, whether by arbitration award,judgment,settlement
                    or otherwise. The effect of such a lien is that Attorney may be able to
10                  compel payment of fees and costs from any such funds recovered on
                    behalf of Client even if Attomey has been discharged before the end
11                  of the case. Client hereby authorizes Attomey to apply any portion of
                    an award,judgment or settlement collected to first to pay any unpaid
12                  fees and costs due and owing under this Agreement.

13   See, Exhibit 1 to the Declaration of David Hamerslough, page 4 of6.

14          Under applicable California law, a lien can be created by a written contract or by operation

15   oflaw. See, California Code of Civil Procedure 2881. Under applicable California law, an attomey

16   may be paid its fees from funds generated from the attomey's efforts. Matter ofPacific Far East

17   Line, Inc., 654 F 2d. 664, 668-669 (9^ Cir. 1981); (looking to the California Supreme Court for
18   guidance- "In essence, Isrin holds that if the parties intend that the attomey look directly to the

19   settlement for payment, then a lien against the settlement is created in the attomey's favor." Citing
20   Isrin V. Superior Court,63 Cal.2d. 153,45 Cal.Rptr. 320(1965)). c.f Kipperman v. Sutherland(In

21   re Bush), 356 B.R. 28 (Bankr. SD CA 2006). Pursuant to the provisions of the Engagement

22   Agreement, Secured Creditor is entitled to payment of the Attomey's Fee Judgment from the

23   Property - "Client hereby authorizes Attomey to apply any portion of an award, judgment or

24   settlement collected to first to pay any xmpaid fees and costs due and owing under this Agreement."

25   See, Exhibit 1 to the Declaration of David Hamerslough, page 4 of6.

26   Conclusion

27          Secured Creditor prays for an order (i) denying confirmation of Debtor's proposed Chapter

28   13 plan, and (ii) conditioning the confirmation of any Debtor Chapter 13 plan with the requirement

Case: 19-50981     Doc# 16      Filed: 06/27/19    Entered: 06/27/19 11:56:38        Page 3 of 4
 1   that she satisfy her obligation to Secured Creditor by promptly listing the Property for sale.
 2

 3   DATED: June 27, 2019                 ROSSI,HAMERSLOUGH,REISCHL «& CHUCK

 4


 5
                                          By:
 6
                                                David Hamerslough

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


Case: 19-50981      Doc# 16     Filed: 06/27/19     Entered: 06/27/19 11:56:38        Page 4 of 4
